Mr. President, it gives my delegation great pleasure to offer you warm felicitations on your election as President of the General Assembly. We regard this election as recognition cf the notable role played by Algeria in the furtherance of the just causes of the third world. You are a symbol too of the dynamic and resurgent forces of liberation that animate the great continent of Africa, forces which will continue to have our resolute support.
78.	I should like to take this opportunity to pay our tribute to Mr. Leopoldo Benites of Ecuador, who presided with distinction over the twenty-eighth session of the General Assembly, as well as over its momentous sixth special session.
79.	I wish to express also the distress of my country at the appalling tragedy that has struck Honduras and to convey to those who have suffered the deep sympathy of the people of Pakistan.
80.	My country joins other Members of the United Nations in welcoming the People's Republic of Bangladesh, Grenada and Guinea-Bissau as new Members of this Organization. We look forward to the distinctive contributions we know they will make to the work of the United Nations.
81.	The past year has taken us somewhat closer to the realization of the objectives of the Organization. There have been welcome serious moves to resolve the long-standing Arab-Israeli conflict in order to bring peace to the Middle East. In Africa, a momentous step has been taken towards decolonization. The Third World has succeeded in promoting widespread recognition of the need for a more equitable international economic order. These are positive developments, but we have? yet far to travel to reach our goal.
82.	The world is still haunted by a pervasive sense of insecurity and, as a result of the mounting inflationary pressures, the poorer nations face a desperate struggle for economic survival.
83.	The detente between the super-Powers has gone some considerable way in relaxing tensions in Europe. It does not, however, encompass all regions of the world. To say this is not to belittle the important agreements that have been reached between these Powers. In the field of disarmament the strategic arms accords are in the nature only of preliminary steps in the direction of arms control. But* in absolute terms and in the context of the commitments undertaken under article VI of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], they fall considerably short of what the world expects from these Powers in the matter of promoting the objective of general and complete disarmament. Undoubtedly, this is not a matter which lends itself to a quick solution. Nevertheless, the progress so far made has been painfully slow.
84.	On the other hand, the development of science and technology, particularly nuclear technology, has proceeded apace. Today, a large number of countries can acquire, should they so choose, the capability to develop nuclear weapons. That they might actually do so was brought sharply home to the world by the explosion of a nuclear device this year by yet another country, India. This is a development of grave import.
85.	The Government of India affirms that its nuclear explosion was intended entirely for peaceful purposes. The real difficulty lies in the fact that, in technological terms, there is no difference between a nuclear explosion for peaceful purposes and one that is conducted to develop a nuclear weapon. There is the further danger that India's experiment may have removed the restraint on nuclear proliferation and, unless effective safeguards can be provided against it, the Indian example may be emulated by others.
86.	India's nuclear explosion came up for discussion at the Fifth Islamic Conference, attended by 37 countries, which met in Kuala Lumpur in June this year. It unanimously adopted a resolution which, inter alia, called upon all nuclear-weapon States to give a solemn undertaking in the nature of an obligation not to use nuclear weapons against any non-nuclear- weapon State. In the view of my Government, such an undertaking is necessary not only in itself: it is needed also if nuclear proliferation is to be checked.
87.	There is one other line of action which might be fruitfully pursued in our search for security. It is now widely recognized that the goal of general and complete disarmament can be brought nearer by collateral measures such as the establishment of nuclear- free zones in various parts of the world. The General Assembly has commended this idea on several occasions. The non-nuclear States Conference also adopted a decision to this effect in 1968. The countries members of the Association of South-East Asian Nations [ASEAN] have taken a similar stand against the introduction of nuclear weapons in their region. The Organization of African Unity [OAU] has taken the same position with regard to Africa. In Latin America, a treaty is already in effect aimed at making that area a nuclear-free zone. On this year's agenda [item 101] there is a similar proposal, jointly introduced by Iran and Egypt, with regard to the Middle East.
88.	Nearly two years .ago the Prime Minister of Pakistan, Mr. Zulfikar Ali Bhutto, proposed that South Asia should be declared a nuclear-free zone [see AI9706, explanatory memorandum, para. 2]. Other countries of South Asia have also proclaimed their opposition to the introduction of nuclear weapons into the region, or their acquisition. Sri Lanka conceives the zone of peace in the Indian Ocean proposed by it as being free of nuclear weapons. The Government of India also has repeatedly asserted that it has no intention of acquiring nuclear weapons and remains opposed to military uses of nuclear energy.
89.	Pakistan feels that this common desire of the States of South Asia now needs to be translated into a formal arrangement. A model for such an agreement already exists in the Treaty of Tlatolco. That treaty net only contains an unequivocal commitment by the regional States not to acquire or manufacture nuclear weapons: it establishes a regime for independent observation and verification of explosions conducted for peaceful purposes as a safeguard against the diversion of peaceful nuclear programs to military ends.
90.	We are confident that all Members of the United Nations that desire to promote a climate of peace in South Asia and all those that, like us, feel concerned at the prospect of nuclear proliferation will welcome the proposal to declare the South Asian region a nuclear-free zone. Pakistan considers that the proposal to create such a zone in the Middle East also is a timely initiative, for the danger of nuclear proliferation looms large in that area as well.
91.	We are happy to note that the situation in the South Asian subcontinent is progressively returning to normal. Bangladesh was recognized by Pakistan in February of this year. By the end of April, following two agreements between Bangladesh, India and Pakistan, all of the prisoners of war had been repatriated to Pakistan. And thanks to the very valuable assistance given by the United Nations under the able leadership of its Secretary-General, some 250,000 Bangladesh and Pakistan nationals stranded in either country had been repatriated to their homes by a massive air operation. These developments cleared the way for further steps to be taken for the normalization of the situation in the subcontinent as envisaged in the Simla Agreement.5 Accordingly, experts of the two countries met recently and concluded an agreement for the restoration of postal and telecommunications and travel facilities between the two countries. They also agreed to examine the questions of resumption of air links and trade at an early date.
92.	It is obvious that normalization of relations is not an end in itself; it is only a means of achieving the larger objective of peace, so that the peoples of the subcontinent may be able to devote their pitifully limited resources principally to eradicating poverty and hunger rather than fritter them away in senseless conflict and confrontation. A firm commitment to the principles of peaceful coexistence, mutual respect for the sovereignty, political independence and territorial integrity of each country and a just and equitable settlement of their differences remain essential prerequisites to the building of a durable structure of peace.
93.	The presence of Bangladesh as a Member of the United Nations marks a new relationship between the peoples of Bangladesh and Pakistan. The fraternal sentiments that animate them were vividly reflected in the warm welcome accorded to Sheikh Mujibur Rahman when he visited Lahore to attend the Islamic Summit Conference and in the tumultuous welcome Prime Minister Bhutto received when he arrived in Bangladesh. Undoubtedly some problems remain to be settled. Given goodwill and understanding, these too, we hope, will be solved. It is now increasingly recognized by the people of both countries that they must rise above the tragic events of 1971 and, in their mutual interest, work as sovereign and equal nations for the establishment of a friendly and co-operative relationship,
94.	Against the background of these developments aimed at promoting subcontinental reconciliation and reinforcing the foundations of peace in the region, it is a matter of considerable disappointment to us that our relations with our other neighbor, Afghanistan, should be strained at this moment. This is all the more unfortunate when every consideration -historical, geographical, political, cultural or economic demands that the relations between the two countries should be especially close and friendly. We trust that the present unsatisfactory state of these relations is only a passing phase. It is the settled policy of my Government that we establish "the best possible relationship with Afghanistan" and, so far as we can, we will continue to work towards that end.
95.	During the last year, war has erupted in two areas. On 6 October last year the fourth Arab-Israeli war broke-out the inevitable consequence of international failure to help settle the issues arising out of the 1967 Arab-Israeli war. A cease-fire was brought about as a result of Security Council resolution 338 (1973) of 22 October. That was followed by a period of intense diplomacy and, thanks to the remarkable efforts of Mr. Henry Kissinger, the United States Secretary of State, and the sense of realism displayed by the parties to the conflict, the guns were silenced and the disengagement of forces was eventually effected.
96.	But disengagement is no settlement. By itself it is not peace. It is only a preliminary step towards facilitating negotiations for a peaceful settlement. The Islamic Summit which met in Lahore in February this year unanimously resolved that the essential elements of a durable settlement are: first, the Complete withdrawal by Israel from the Arab territories occupied by it; second, the full restitution of the national rights of the Palestinian people; and third, the restoration of Arab sovereignty over Jerusalem. All these elements derive from the principles of a just peace in the Middle East set out in Security Council resolution 242 (1967). Short of a settlement on these lines, there will be no durable peace in the'Middle East.
97.	In July fighting broke out in Cyprus following a coup d'etat against its constitutionally established Government, engineered by the Greek military junta in order to annex the island. This was a flagrant violation of the London, and Zurich Agreements, which guaranteed the independence of Cyprus. Turkey, which, together with Britain and Greece, is a guarantor of the independence of the island, moved in, both in order to discharge its obligations under those Agreements and to protect the Turkish community in Cyprus. It is fortunate that Greece now has a democratic Government and we hope that a lasting settlement can be achieved which fully safeguards the legitimate interests of both the Turkish and the Greek-Cypriot communities.
98.	In regard to the Korean peninsula the encouraging trends which the Assembly noted last year have not produced the desired progress towards the reunification of that divided country. Pakistan will support any measures that the parties consider conducive to achieving the objective of peaceful reunification.
99.	The presence of the delegation of Guinea-Bissau in this Hall today is an event of more than passing significance. It marks the culmination of a leng and unrelenting struggle by a people determined to free itself from colonial rule. It is the harbinger of the end of colonialism wherever it still exists. In bidding welcome to the representatives of Guinea-Bissau and expressing the hope that they will soon be joined by representatives of the other Territories under Portuguese control, we should like also to felicitate the new leadership of Portugal on the imaginative steps it is taking to liquidate its colonial empire in Africa in recognition of the legitimacy of the African liberation movement. We trust that the racist regimes in South Africa and Rhodesia will draw the necessary lessons from this development.
100.	I now turn to the grim economic crisis that faces the developing countries. The future of the peoples of South Asia and much of the third world is today threatened by a danger of global proportions. It is caught up in an inflationary squeeze. Vast populations in the developing countries suffer from hunger and privation while the developed world is preoccupied with its own problems of inflation and monetary instability.
101.	These grave problems constitute perhaps the greatest challenge which at present faces the nations of the world rich or poor. They have accumulated over the decades, due in large part to the failure of the international community, and particularly the affluent nations, to accept and make the adjustments necessary to build a just and balanced world economic order, even when such adjustments were called for in the interests of the developed countries themselves.
102.	The General Assembly demonstrated a welcome unanimity at its sixth special session last April on recommendations to deal with the immediate difficulties facing countries which have been most severely affected by the current economic crisis. A number of countries have responded to the emergency operation to be launched by the Secretary-General as a first step in the Special Program established by resolution 3202 (S-VI), Special mention may be made of the generous assistance rendered by some of the oil- producing countries, particularly Iran, Saudi Arabia, Abu Dhabi, Kuwait and Venezuela. These countries are making commendable efforts, bilaterally as well as through multilateral channels, to ease the burden of the developing countries most severely hit by the high rise in prices. A much greater effort by the international community, however, would be required to assist these countries if the relief is to be commensurate with the magnitude Of the formidable difficulties they face.	
103.	Emergency relief alone is no substitute for the more fundamental changes needed to prevent the recurrence of such a catastrophic situation. So far, there is little evidence of any progress having been made towards the new economic order called for by the sixth special session of the General Assembly [resolution 3201 (S-VI)]. Nothing is being done to improve the terms of trade of the developing countries, to provide them greater access to the markets of the developed countries, or to build a monetary system which ensures the transfer of the needed resources to the developing countries. Unless such fundamental changes are made to restructure economic relations between the industrialized countries and the third world, the developing countries may have to consider whether they can continue to play a game in which they are cast as the perpetual losers.
104.	Most of the policies being considered in world financial circles to deal with the current balance-Of- payments deficits of the developed countries give rise to doubts and fears. Those developing countries which do not produce oil may be further squeezed by the deflationary policies of the industrialized world. There may even be an actual transfer of their financial resources, in the form of payments for higher oil bills, to the developed countries and by way of the heavy investments being made by oil-producing countries in the industrialized nations. The eventual outcome of such a process could be an economic collapse in most developing countries.
105.	The best way. to assist developing countries in their present economic difficulties is to ensure the injection of a substantial proportion of international monetary liquidity, in the form of investment and concessionary assistance, into the developing world. This would generate a greater demand for imports from the industrialized countries and help the latter to rectify their balance of payments. It would also open up a productive avenue for the investment of financial surpluses of the oil-producing countries and a source of supply for the commodities and goods needed by them for their own industrial and economic growth.
106.	That is but one reason for the Third World to develop economic and technical co-operation among its own members. The Second Islamic Summit in Lahore, the Kuala Lumpur Conference of Islamic Foreign Ministers and the summit meetings of the non- aligned nations and of the OAU have all contributed significantly to the promotion of economic co-operation and unity of purpose among the countries of the Third World.
107.	By maintaining that unity and promoting its economic strength, the Third World will be able not only to help to build a just economic order but would also ensure a more universal respect for the principles enshrined in the Charter of the United Nations.
108.	We can build the structure of a new democratic world order only on the basis of compliance with the principles and resolutions of the United Nations, on the basis of sovereign equality of States. The effort to secure this great objective must be carried on at every stage and every level of State relations, bilateral or multilateral/But it is in this world Organization that all these efforts can be synthesized and brought into focus.
109.	Let me therefore express the hope that this Assembly will carry us closer to the objectives, the purposes and the aims which the United Nations set for itself nearly 30 years ago.
